Citation Nr: 1525901	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to May 1970, and from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA compensation purposes.

2.  A January 1979 rating decision denied service connection for chronic low back syndrome; the Veteran submitted a notice of disagreement and a statement of the case was issued in June 1979; the Veteran did not perfect his appeal.

3.  The evidence received since the January 1979 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The claimed bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The January 1979 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board has concluded that reopening of the Veteran's claim of entitlement to service connection for a low back disability is warranted, no further discussion of the VCAA is necessary as it pertains to this claim.

A letter dated in September 2010 discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been associated with the record.  A VA audiological examination was conducted.  The Board finds that the examination is adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Bilateral Hearing Loss Disability

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Service treatment records reflect that on pre-induction examination in April 1968, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
Not tested
40
LEFT
0
5
5
Not tested
10

The examiner noted defective hearing, but deemed the Veteran qualified for induction.

On examination for permanent change of station in June 1969, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
Not tested
10
LEFT
10
10
5
Not tested
10

The Veteran was determined to be qualified for permanent change of station.

On separation examination in January 1970, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
Not tested
10
LEFT
15
15
10
Not tested
15

At that time, the Veteran denied hearing loss.  He was deemed qualified for separation.

On enlistment examination in July 1975, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
Not tested
15
LEFT
15
20
15
Not tested
10

At that time, the Veteran denied hearing loss.  He was deemed to be qualified for enlistment.  

On separation examination in September 1978, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
5

In September 2010, the Veteran indicated that his claimed hearing loss began in 1969.

On VA examination in April 2012, the Veteran's history was reviewed.  The following puretone thresholds were elicited on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
15
15
15
10
15

Speech discrimination scores were 100 percent bilaterally.  

In June 2012, the VA audiologist indicated that the claims file did not show a significant threshold shift between entrance and exit examinations.  She further noted that the current examination revealed normal hearing sensitivity.  She concluded that the Veteran did not suffer hearing loss during service.  

Having reviewed the record, the Board has determined that service connection for bilateral hearing loss disability is not warranted.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds at 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  The Board acknowledges that on pre-induction examination, the Veteran's puretone thresholds included a finding of  40 decibels on the right at 4000 Hertz.  However, this finding was made prior to the Veteran's entrance into service, and at no time during or since service has such a finding been demonstrated.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the records pertaining to the Veteran's service period nor those subsequent to service demonstrate that the Veteran has ever had bilateral hearing loss disability as defined by VA regulations.  

The Board acknowledges the appellant's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity.  However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss disability must regrettably be denied.  

	Low Back Disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for chronic low back syndrome was denied in January 1979.  At the time of that rating decision, the record contained the Veteran's service treatment records, which show treatment for low back complaints beginning in July 1977.  A May 1978 medical board report notes diagnoses of low back syndrome and sacralization at L-5.  The board recommended that the Veteran's case be referred to the physical evaluation board for final disposition.  

Also of record at the time of the January 1979 rating decision were VA examination reports.  In November 1978, a VA examiner diagnosed chronic lower back syndrome with no objective clinical findings on examination.  

In the January 1979 rating decision, the RO indicated that service connection was denied because there were no objective findings at the time of the examination, and that the condition in service was acute.  

Evidence added to the record since the January 1979 includes the report of an April 1979 VA examination.  The diagnosis was chronic lumbosacral strain.  

An April 2012 VA examination resulted in a diagnosis of mild degenerative arthritis of the lumbar spine.  

As discussed, service connection for the a low back disability was denied because the evidence of record at the time of the January 1979 rating decision did not show a disability.  Since the January 1979 rating decision, evidence added to the record includes that showing chronic lumbosacral strain and degenerative arthritis.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for a low back disability may be reopened.  

The reopened claim will be addressed in the REMAND below.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a low back disability is granted.


REMAND

With respect to the merits of the reopened claim of entitlement to service connection for a low back disability, the Board observes that the Veteran received treatment for low back pain and related complaints during his second period of enlistment.  Chronic low back syndrome was diagnosed, and it appears that the Veteran's case was referred to a physical evaluation board.  

While it does not appear that arthritis was diagnosed within one year of the Veteran's separation from service, the question of whether a relationship exists between the current diagnosis and the findings in service has not been adequately addressed.  In this regard, the Board notes that the May 2012 VA examiner stated the following:

The degenerative disease of the lumbar is least likely 50/50% or less likely direct service related condition of the back.
Rational:
Osteoarthritis
Hypertrophic osteoarthritis; osteoarthrosis; degenerative joint disease; DJD; OA; arthritis - osteoarthritis.
Last reviewed:  September 26, 2011.
Osteoarthritis (OA) is the most common joint disorder, which is due to aging and wear and tear on a joint.

The Board concludes that this statement does not constitute an adequate explanation of the medical bases underlying the examiner's negative opinion, especially in light of the documented treatment during service.  A new VA examination is necessary in order to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination, by a clinician who has not previously examined the Veteran, to determine the nature and etiology of the Veteran's low back disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should identify all current disabilities of the low back.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is otherwise the result of a disease or injury in service.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In discussing his or her rationale, the examiner should specifically address the evidence of record, including the in-service treatment and diagnoses.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


